DETAILED ACTION
The present application is a Continuation (CON) of U.S. Application No. 16/179,676.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Baran, JR, et al. (US 2003/0220204) in view of Dandawate et al. (US 2018/0346801).
Claim 1. A method of treatment of an oil and gas system, the method comprising adding an aqueous brine resistant silicon dioxide nanoparticle dispersion into the oil and gas system as a pre-pad pill, wherein the aqueous brine resistant silicon dioxide nanoparticle dispersion comprises silica nanoparticles surface modified with trimethoxy[3-(oxiranylmethoxy)propyl] silane, and wherein the aqueous brine resistant silicon dioxide nanoparticle dispersion is characterized by having a change in turbidity of less than about 100 NTU after API brine exposure according to an API brine resistance test by use of a turbidimeter.

Baran does not disclose a pre-pad pill, wherein the aqueous brine resistant silicon dioxide nanoparticle dispersion comprises silica nanoparticles surface modified with trimethoxy[3-(oxiranylmethoxy)propyl] silane.  However, Dandawate teaches a treatment of a subterranean formation using a composition comprising a silane-based tackifier (Abstract), wherein the tackifier may include a curing agent, such as 3-glycidoxypropyltrimethoxysilane ([0100])1.  Dandawate further teaches wherein the composition further comprises at least one proppant, such as silica ([0074]), wherein the composition can further include a foam ([0076]).  Dandawate teaches wherein the silane-based tackifier can form stronger bonds with proppants, such as via reaction with silica surfaces ([0063]), and that the treatment composition comprising the silane-based tackifier may be used in a pre-pad fluid and/or in the form of a pill to consolidate or stabilize the subterranean formation ([0067]).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to modify the composition of Baran with a pill comprising 3-glycidoxypropyltrimethoxysilane, as taught by Dandawate, to consolidate or stabilize the subterranean formation ([0067]).  
Baran does not disclose wherein the aqueous brine resistant silicon dioxide nanoparticle dispersion is characterized by having a change in turbidity of less than about 100 NTU after API brine exposure according to an API brine resistance test by use of a turbidimeter.2  However, Baran does disclose silica functionalized / coated with polysiloxane / organosilane, such as vinyltrimethoxysilane ([0029]).  Katsumi et al. (JP 2004150859 A) provides evidence that silane coating / functionalization moiety, such as vinyltrimethoxysilane imparts brine resistance.  Johnston et al. (US 2015/0268370) provides evidence that silane modified nanoparticles for use in geological structures / subsurface reservoirs display colloidal stability under harsh salinity conditions in a standard API brine.

Claim 11. A method of increasing initial production rates of an oil well, the method comprising adding an aqueous brine resistant silicon dioxide nanoparticle dispersion into the oil well as a pre-pad pill, wherein the aqueous brine resistant silicon dioxide nanoparticle dispersion comprises silica nanoparticles surface modified with trimethoxy[3-(oxiranylmethoxy)propyl] silane, and wherein the aqueous brine resistant silicon dioxide nanoparticle dispersion is characterized by having a change in turbidity of less than about 100 NTU after API brine exposure according to an API brine resistance test by use of a turbidimeter.  
Baran discloses enhanced oil recovery using a composition ([0006]; [0015]) comprising silicon dioxide nanoparticles that may be in the form of a colloidal dispersion ([0039] – [0040]; [0043]); wherein the surface of the nanoparticles may be modified by a silane surface-modifying agent ([0005]; [0039]; [0040]; [0042]; [0043]).  Baran teaches that the surface-modified nanoparticles can replace surfactant as the foaming agent ([0016]; [0018]; [0079]), the nanoparticles may be in the form of a colloidal dispersion ([0039]; [0043]; [0045] – [0047]), and the nanoparticles comprise surface-modifying agents ([0028] – [0039]).
a pre-pad pill, wherein the aqueous brine resistant silicon dioxide nanoparticle dispersion comprises silica nanoparticles surface modified with trimethoxy[3-(oxiranylmethoxy)propyl] silane.  However, Dandawate teaches a treatment of a subterranean formation using a composition comprising a silane-based tackifier (Abstract), wherein the tackifier may include a curing agent, such as 3-glycidoxypropyltrimethoxysilane ([0100])3.  Dandawate further teaches wherein the composition further comprises at least one proppant, such as silica ([0074]), wherein the composition can further include a foam ([0076]).  Dandawate teaches wherein the silane-based tackifier can form stronger bonds with proppants, such as via reaction with silica surfaces ([0063]), and that the treatment composition comprising the silane-based tackifier may be used in a pre-pad fluid and/or in the form of a pill to consolidate or stabilize the subterranean formation ([0067]).  Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, to modify the composition of Baran with a pill comprising 3-glycidoxypropyltrimethoxysilane, as taught by Dandawate, to consolidate or stabilize the subterranean formation ([0067]).  
Baran does not disclose wherein the aqueous brine resistant silicon dioxide nanoparticle dispersion is characterized by having a change in turbidity of less than about 100 NTU after API brine exposure according to an API brine resistance test by use of a turbidimeter.4  However, Baran does disclose silica functionalized / coated with polysiloxane / organosilane, such as vinyltrimethoxysilane ([0029]).  Katsumi et al. (JP 2004150859 A) provides evidence that silane coating / functionalization moiety, such as vinyltrimethoxysilane imparts brine resistance.  Johnston et al. (US 2015/0268370) provides evidence that silane modified nanoparticles for use in geological structures / subsurface reservoirs display colloidal stability under harsh salinity conditions in a standard API brine.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baran, JR, et al. (US 2003/0220204) in view of Dandawate et al. (US 2018/0346801), further in view of Lecerf et al. (US 2017/0114613).
Claim 2. Baran in view of Dandawate teach The method of claim 1.  Baran does not disclose further comprising adding a frac stage fluid into the oil and gas system after the pre-pad pill, wherein the volume of the aqueous brine resistant silicon dioxide nanoparticle dispersion pre-pad pill is from about 500 to about 1,000 U.S. gallons per about 3,000 to about 6,000 U.S. barrels of the frac stage fluid.  However, Lecerf teaches the initiation of fractures with a pre-pad and/or pad pill then subsequently re-fracture and/or re-stimulate a zone after introducing the pre-pad and/or pad pill ([0094] – [0097]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the enhanced oil recovery method in Baran with a pill stage and fracturing stage, as taught by Lecerf, in order to restimulate a zone and optimize fracture characteristics to enhance production of oil or gas.
Claim 12. Baran in view of Dandawate teach The method of claim 1.  Baran does not disclose further comprising adding a frac stage fluid into the oil well after the pre-pad pill, wherein the volume of the aqueous brine resistant silicon dioxide nanoparticle dispersion pre-pad pill is from about 500 to about 1,000 U.S. gallons per about 3,000 to about 6,000 U.S. barrels of the frac stage fluid.  However, Lecerf teaches the initiation of fractures with a pre-pad and/or pad pill then subsequently re-fracture and/or re-stimulate a zone after introducing the pre-pad and/or pad pill ([0094] – [0097]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the enhanced oil recovery method in Baran with a pill stage and fracturing stage, as taught by Lecerf, in order to restimulate a zone and optimize fracture characteristics to enhance production of oil or gas.


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Baran, JR, et al. (US 2003/0220204) in view of Dandawate et al. (US 2018/0346801), as applied to Claims 1 and 11, further in view of Agrawal et al. (US 2019/0048251).
Claims 3-4 and 13-14. Baran in view of Dandawate teach The method of claim 1 and The method of claim 11.  Baran does not disclose wherein the silica nanoparticles have an average diameter of between about 1 nm and about 100 nm (Claims 3, 13); or wherein the silica nanoparticles have an average diameter of between about 12 nm and about 20 nm (Claims 4, 14).  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the particle size in Baran to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, Agrawal teaches a suspension for removing hydrocarbons from a subterranean formation, wherein the suspension comprises a plurality of nanoparticles comprising silica and carbon (Abstract; [0020]; [0022]), wherein the silica may be functionalized with one or more functional groups to impart desired physical and chemical properties to the surface of the nanoparticles ([0023]), wherein the suspension is introduced into a subterranean formation such that the suspension infiltrates (e.g., permeate, diffuse, etc.) the interstitial spaces of the subterranean formation in order to detach hydrocarbon material from the surfaces of the subterranean formation ([0038]; [0039]).  Agrawal further teaches wherein the nanoparticles are within the claimed range ([0030])5.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the enhanced oil recovery method in Baran by introducing the suspension with nanoparticles into the .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Baran, JR, et al. (US 2003/0220204) in view of Dandawate et al. (US 2018/0346801), further in view of Lecerf et al. (US 2017/0114613), as applied to Claims 2 and 12, further in view of Agrawal et al. (US 2019/0048251).
Claims 5 and 15. Baran in view of Dandawate, further in view of Lecerf teach The method of claim 2 and The method of claim 12.  Baran does not disclose wherein the silica nanoparticles have an average diameter of between about 12 nm and about 20 nm (Claims 5, 15).  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the particle size in Baran to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, Agrawal teaches a suspension for removing hydrocarbons from a subterranean formation, wherein the suspension comprises a plurality of nanoparticles comprising silica and carbon (Abstract; [0020]; [0022]), wherein the silica may be functionalized with one or more functional groups to impart desired physical and chemical properties to the surface of the nanoparticles ([0023]), wherein the suspension is introduced into a subterranean formation such that the suspension infiltrates (e.g., permeate, diffuse, etc.) the interstitial spaces of the subterranean formation in order to detach hydrocarbon material from the surfaces of the subterranean formation ([0038]; [0039]).  Agrawal further teaches wherein the nanoparticles are within the claimed range ([0030])6.  Therefore, it would .

Allowable Subject Matter
Claims 6-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Maghrabi et al. (US 2014/0116695).
However, Maghrabi teaches a well fluid composition comprising a particulate, wherein the particulate is a surface-modified silica (Abstract; [0027]; [0149]) to be used as a wash, dump, slug, or pill ([0048]), wherein the fluid may be in the form of a suspension such as an emulsion or foam ([0087]).  Maghrabi further teaches that the treatment fluid may comprise a brine ([0155]) and wherein tests may be performed to determine compatibility with salt concentration and formation fluids ([0157]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Miller whose telephone number is (571)272-6242.  The examiner can normally be reached 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: 3-glycidoxypropyltrimethoxysilane = trimethoxy[3-(oxiranylmethoxy)propyl] silane
        
        2 See Applicant’s Specification: p. 17, ¶1: (“A change in turbidity of more than 100NTU leads to the conclusion that the silica sol is not brine stable. Conversely a change in turbidity of less than 100NTU after API brine exposure leads to the conclusion that the silica sol is brine stable”).
        3 Examiner note: 3-glycidoxypropyltrimethoxysilane = trimethoxy[3-(oxiranylmethoxy)propyl] silane
        
        4 See Applicant’s Specification: p. 17, ¶1: (“A change in turbidity of more than 100NTU leads to the conclusion that the silica sol is not brine stable. Conversely a change in turbidity of less than 100NTU after API brine exposure leads to the conclusion that the silica sol is brine stable”).
        5 Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).  
        6 Where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (MPEP § 2144.05 I).